EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Rishi Suthar, Registration No. 68,068 on 05/10/2022.
 	
 	The claims have been amended as follows:
1. (Original)	A system for generating a machine learning (ML) model, comprising:
	at least one processor circuit; and 
	at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising:
	a vector budget determiner configured to: 
	access a plurality of vectors, each vector in the plurality of vectors comprising a first set of features associated with a corresponding data item, and 
identify a second set of features based at least on (i) expanding the first set of features included in each vector and (ii) determining that an accuracy of a ML model trained using the vectors has increased due to the expanding; and
	a vector budget allocator configured to:
 identify a third set of features by at least (i) determining a measure of importance for different subsets of features within the second set of features, (ii) identifying subsets of features within the second set of features having a measure of importance that does not meet a threshold; (iii) replacing the identified subsets of features in the vectors with new features, and (iv) determining that an accuracy of a ML model trained using the vectors has increased due to the replacing; and
output a ML model trained using vectors that include the third set of features.

2. (Currently Amended)	The system of claim 1, wherein the corresponding data item comprises one of:
	an email;
	a customer relationship management application-related message; or
	a support ticketing system-related message. 

3. (Original)	The system of claim 2, further comprising: 
a data item labeler that is configured to use the outputted ML model to classify a data item received subsequent to the training thereof.

4. (Original)	The system of claim 1, wherein the first set of features comprises one or more fixed features and one or more extendable feature sets, and wherein the vector budget determiner is configured to expand the set of features included in each vector by expanding at least one of the extendable feature sets.

5. (Currently Amended)	The system of claim 1, wherein each of the different subsets of features in the second set of features is generated by a different feature-generating algorithm, and wherein the vector budget allocator is configured to replace the identified subsets of features in the plurality of vectors with new features by:
	removing the identified subsets of features from the plurality of vectors, thereby removing a particular number of features from the plurality of vectors; and
expanding one or more subsets of features in the plurality of vectors having a measure of importance that does meet the threshold, wherein the total amount of features added to the plurality of vectors by virtue of the expanding is equal to the particular number of features that were removed. 

6. (Currently Amended)	The system of claim 1, wherein the vector budget allocator is configured to determine the measure of importance for the different subsets of features within the second set of features by:
	determining a measure of importance for each of the different subsets of features in the second set of features relative to the other subsets of features in the second set of features. 

7. (Currently Amended)	The system of claim 1, wherein the vector budget determiner is configured to identify the second set of features by iteratively: (i) expanding a set of features included in each vector of the plurality of vectors in a prior iteration and (ii) determining an accuracy of a ML model trained using the plurality of vectors, until the accuracy does not improve compared to an accuracy of the prior iteration.  

8. (Currently Amended)	The system of claim 1, wherein the vector budget allocator is configured to identify the third set of features by iteratively: (i) determining a measure of importance for different subsets of features within a set of features in a prior iteration, (ii) identifying subsets of features within the set of features in the prior iteration having a measure of importance that does not meet the threshold, (iii) replacing, in the plurality of vectors of the prior iteration, the identified subsets of features within the set of features that include the third set of features, until at least one of a predetermined number of iterations has occurred, or a desired accuracy criteria has been satisfied.

9. (Original)	A method for generating a machine learning (ML) model, comprising:
	accessing a plurality of vectors, each vector in the plurality of vectors comprising a first set of features associated with a corresponding data item;
	identifying a second set of features based at least on (i) expanding the first set of features included in each vector and (ii) determining that an accuracy of a ML model trained using the vectors has increased due to the expanding; 
	identifying a third set of features by at least (i) determining a measure of importance for different subsets of features within the second set of features, (ii) identifying subsets of features within the second set of features having a measure of importance that does not meet a threshold, (iii) replacing the identified subsets of features in the vectors with new features, and (iv) determining that an accuracy of a ML model trained using the vectors has increased due to the replacing; and
outputting a ML model trained using vectors that include the third set of features.

10. (Original)	The method of claim 9, further comprising:
	using the outputted ML model to classify a data item received subsequent to the training thereof.

11. (Original)	The method of claim 9, wherein the first set of features comprises one or more fixed features and one or more extendable feature sets, and wherein expanding the set of features included in each vector comprises expanding at least one of the extendable feature sets.

12. (Currently Amended)	The method of claim 9, wherein each of the different subsets of features in the second set of features is generated by a different feature-generating algorithm, and wherein replacing the identified subsets of features in the plurality of vectors with new features comprises:
	removing the identified subsets of features from the plurality of vectors, thereby removing a particular number of features from the plurality of vectors; and
expanding one or more subsets of features in the plurality of vectors having a measure of importance that does meet the threshold, wherein the total amount of features added to the plurality of vectors by virtue of the expanding is equal to the particular number of features that were removed. 

13. (Currently Amended)	The method of claim 9, wherein the identifying the second set of features comprises iteratively: (i) expanding a set of features included in each vector of the plurality of vectors in a prior iteration and (ii) determining an accuracy of a ML model trained using the plurality of vectors, until the accuracy does not improve compared to an accuracy of the prior iteration.  

14. (Currently Amended)	The method of claim 9, wherein the identifying the third set of features comprises iteratively (i) determining a measure of importance for different subsets of features within a set of features in a prior iteration, (ii) identifying subsets of features within the set of features in the prior iteration having a measure of importance that does not meet the threshold, (iii) replacing, in the plurality of vectors of the prior iteration, the identified subsets of features within the set of features that include the third set of features, until at least one of a predetermined number of iterations has occurred, or a desired accuracy criteria has been satisfied.

15. (Original)	A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform a method, the method comprising:
accessing a plurality of vectors, each vector in the plurality of vectors comprising a first set of features associated with a corresponding data item;
	identifying a second set of features based at least on (i) expanding the first set of features included in each vector and (ii) determining that an accuracy of a machine learning (ML) model trained using the vectors has increased due to the expanding; 
	identifying a third set of features by at least (i) determining a measure of importance for different subsets of features within the second set of features, (ii) identifying subsets of features within the second set of features having a measure of importance that does not meet a threshold, (iii) replacing the identified subsets of features in the vectors with new features, and (iv) determining that an accuracy of a ML model trained using the vectors has increased due to the replacing; and
outputting a ML model trained using vectors that include the third set of features.

16. (Original)	The computer-readable storage medium of claim 15, wherein the method further comprises:
	using the outputted ML model to classify a data item received subsequent to the training thereof.

17. (Original)	The computer-readable storage medium of claim 15, wherein the first set of features comprises one or more fixed features and one or more extendable feature sets, and wherein expanding the set of features included in each vector comprises expanding at least one of the extendable feature sets.

18. (Currently Amended)	The computer-readable storage medium of claim 15, wherein each of the different subsets of features in the second set of features is generated by a different feature-generating algorithm, and wherein replacing the identified subsets of features in the vectors with new features comprises:
	removing the identified subsets of features from the plurality of vectors, thereby removing a particular number of features from the plurality of vectors; and
expanding one or more subsets of features in the plurality of vectors having a measure of importance that does meet the threshold, wherein the total amount of features added to the plurality of vectors by virtue of the expanding is equal to the particular number of features that were removed. 

19. (Currently Amended)	The computer-readable storage medium of claim 15, wherein the identifying the second set of features comprises iteratively: (i) expanding a set of features included in each vector of the plurality of vectors in a prior iteration and (ii) determining an accuracy of a ML model trained using the plurality of vectors, until the accuracy does not improve compared to an accuracy of the prior iteration.  

20. (Currently Amended)	The computer-readable storage medium of claim 15, wherein the identifying the third set of features comprises iteratively (i) determining a measure of importance for different subsets of features within a set of features in a prior iteration, (ii) identifying subsets of features within the set of features in the prior iteration having a measure of importance that does not meet the threshold; (iii) replacing the identified subsets of features in the plurality of vectors with new features, and (iv) determining an accuracy of the ML model trained using the vectors that include the third set of features, until at least one of a predetermined number of iterations has occurred, or a desired accuracy criteria has been satisfied.


	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 15 as a whole.  
 	At best the prior arts of record, specifically, Purpura (US 9,449,283) teaches a binning strategy for binning raw feature vectors before the raw feature vectors are provided to the predictive model; for example, features in a feature vector can be expanded e.g., see Purpura Abstract, Fig. 2, col. 3, lines 19-27; col. 6, lines 1-56.  Yu (US 2020/0250270) teaches applying weighting factors to feature vectors, which are used as training data for a machine learning model e.g., see Yu Abstract, [0024, 0028-0029].  Shamir (US 2017/0161640) teaches representing a feature set with a vector of features; a vector is modified and processed with a model to help improve the model e.g., see Shamir Fig. 2A, [0036-0043, 0020].  Haq (A. Haq et al., “Combining Multiple Feature-Ranking Techniques and Clustering of Variables for Feature Selection,” IEEE, published Oct. 16, 2019) teaches a feature selection framework that involves eliminating elements from input data to reduce computational cost e.g., see Haq Abstract, pages 151484-151487.  Karnagel (US 2020/0118036) teaches ranking and combining features in a training dataset e.g., see Karnagel Abstract, [0031-0047].  
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 15 as a whole.

 	Thus, independent claims 1, 9 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143